Order entered August 6, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00583-CV

J. WAYNE JOHNSON, GOD'S TABERNACLE OF DELIVERANCE, ET AL., Appellant

                                                 V.

                              HERRING BANK, ET AL., Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-15858

                                             ORDER
       By letter dated July 16, 2014, the court reporter informed the Court that, after researching

the dates given her by appellant, there was no reporter’s record. Because there is no reporter’s

record to be produced in this appeal and the clerk’s record has been filed, we ORDER

appellant’s brief filed within thirty days of the date of this order. See TEX. R. APP. P. 38.6(a).

       We caution appellant that the failure to file a brief or a timely motion to extend time to

file appellant’s brief may result in this appeal being dismissed without further notice. See TEX.

R. APP. P. 38.8(a).


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE